DETAILED ACTION
This Action is in response to Applicant’s RCE and Arguments filed on 06/21/2021. Claims 1, 3-4, 6-12, 14-17 and 21 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6-12, 14-17 and 21 are allowed.
Regarding to claims 1 and 11, the best prior art found during the prosecution of the application, SEO US Patent Application No. :( US 2008/0220728 A1) hereinafter referred as SEO, in view of Hampel US Patent Application No.:( US 2009/0298513 Al) hereinafter referred as Hampel. Seo discloses the calling PTT enabled mobile terminal transmits speech data of the calling user and location information of itself to the called PTT enabled mobile terminal. The calling PTT-enabled mobile terminal receives GPS signals from at least three GPS satellites to compute the location of the calling PTT-enabled mobile terminal. The location information can be transmitted as text data contained in a payload part of a SIP message. The called PTT-enabled mobile terminal outputs received speech data through a speaker and displays received location information of the calling PTT enabled mobile terminal on a screen. The called PTT enabled mobile terminal parses a received MESSAGE request message to determine whether location information is present in the MESSAGE request message. The called PTT enabled mobile terminal displays the location information as a sender location. Hampel teaches the periodic location probing using, Global Positioning System (GPS) or assisted GPS (aGPS). The wireless communication system in an illustrative embodiment of the invention. The communication comprises a plurality of mobile user devices 102-1, 102-2, ... 102-N, each also being denoted M, that communicate over an air interface with a wireless network 104. The wireless network has associated therewith a location-based services (LBS) server. However, SEO and Hampel fail to teach the method for location and movement tracking using GPS enabled cell phones. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the plurality of slave cell phones are in the possession of the plurality of geographically dispersed entities and the master cell phone is in the possession of an another geographically 1 and 11 are allowed in reference to the remarks dated on 09/20/2021. Therefore, claims 1 and 11 are held allowable
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642